Citation Nr: 0006542	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
right knee, with limitation of motion, currently evaluated as 
20 percent disabling. 

2.  Entitlement to restoration of a 10 percent rating for 
lateral instability of the right knee, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     

In May 1999, the RO denied service connection for peripheral 
neuropathy secondary to service-connected right knee 
disability.  The veteran has not appealed that decision, and 
the Board will not address it further.  

This decision will address the issue of entitlement to 
restoration of a 10 percent disability for lateral 
instability of the right knee.  The remand that follows will 
address both of the veteran's right knee disabilities since 
they are inextricably intertwined.   Holland v. Brown, 6 Vet. 
App. 443 (1994).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A rating decision of May 1999 reduced the evaluation for 
the veteran's service connected instability of the right knee 
to noncompensable.  The reduction decision was made without 
compliance with the requirements of 38 C.F.R. § 3.344 (1999) 
that sustained improvement in the disability be demonstrated.   


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's service-
connected right knee instability disorder from 10 percent to 
noncompensable, without compliance with the requirements of 
38 C.F.R. § 3.344 renders such reduction void ab initio. 38 
C.F.R. § 3.344 (1999); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


An October 1962 rating decision established service 
connection for internal derangement of the right knee with a 
10 percent evaluation.  This was based in part on a VA 
examination report dated in September 1962 which showed, 
among other things, slight laxity of the right knee. 

During a March 1985 VA orthopedic examination the veteran, a 
pivot shift reproduced giving way symptoms and increased 
anterior cruciate laxity and varus laxity were noted.  The 
impression was chronic anterolateral rotatory instability 
with degenerative joint disease.  

An April 1985 rating decision increased the evaluation to 20 
percent under Diagnostic Code 5257 based on the above 
examination report, and recharacterized the disability as 
chronic anterolateral rotatory instability with degenerative 
joint disease.  

The veteran was afforded a VA orthopedic examination in March 
1998 to determine his suitability for a right total knee 
replacement.  He complained of instability and intermittent 
pain, but not a significant amount.  His flexion was to 130 
degrees and his extension was to 3 degrees.  No effusion was 
noted.  Some mild varus and valgus pseudolaxity was noted.  
There was a slight amount of increased valgus laxity on full 
extension.   An X-ray showed mild to moderate degenerative 
joint disease and sclerosis with marginal osteophytes and 
osteophyte formation consistent with previous anterior 
cruciate ligament injury.  The assessment was right knee 
instability secondary to old anterior cruciate ligament 
injury with concomitant progressive polyneuropathy.  

During an August 1998 VA orthopedic examination the veteran 
complained that his right knee would slip and slide when he 
stood.  He also complained of swelling after prolonged 
activity and pain that was not too bad.  

Examination revealed that he walked with an unsteady 
shuffling gait using a cane and wore a hinged de-rotational 
brace on his right knee.  His gait without the brace and cane 
was very unsteady.  Flexion was to 130 degrees and extension 
was to 0.  A slight effusion was present and there was 
tenderness over the medial joint line.  A slight laxity to 
valgus stress was noted when his knee was completely 
extended.  The laxity increased somewhat with flexion.  

The diagnoses were chronic anterolateral rotary instability 
of the right knee with secondary degenerative joint disease.  
The examiner stated that the veteran's knee had had some real 
deterioration since his last examination, even after 
discounting the affects of his nonservice-connected 
peripheral neuropathy.  

In September 1998, the RO separated the veteran's disability 
and assigned a 10 percent evaluation for arthritis under 
Diagnostic Code 5003 and a 10 percent evaluation under 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, other impairment of the knee, 
involving recurrent subluxation or lateral instability, is 
rated 30 percent when severe, 20 percent when moderate, and 
10 percent when slight.

During a February 1999 VA orthopedic examination the veteran 
presented with a knee brace and walker.  He complained of 
right knee pain that would come and go weakness, stiffness 
and mild swelling.  He denied any locking.  He also 
complained of fatigability and lack of endurance that caused 
flare-ups if he walked over half a mile.  

His flexion was to 90 degrees and extension was to 0 degrees.  
Popping and crepitus were noted.  The knee was stable without 
any lateral instability or subluxation.  No surgical scars or 
swelling were noted.  The diagnosis was post-traumatic 
arthritis with limitation of motion and pain.  

A May 1999 rating decision increased the evaluation for 
arthritis of the right knee with limitation of motion to 20 
percent effective February 17, 1999, the day of the above 
examination, and reduced the lateral instability evaluation 
to noncompensable effective the same date.  

Initially, the Board notes the evidence does not indicate, 
and the veteran does not contend, that the relevant notice 
requirements in effectuating the reduction have not been met 
in this case.  See 38 C.F.R. § 3.105(e)  (1999).  
Accordingly, the Board will focus on the propriety of the 
reduction.  

The requirements for reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b) (1999), which require that 
only evidence of sustained material improvement under the 
ordinary conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  In this 
regard, the Board notes that the veteran's 10 percent 
disability evaluation for his right knee instability has been 
in effect for more than five years at the time of the 
reduction.  This is supported by the record which shows a 10 
percent evaluation at least for instability since service 
connection was granted and findings of instability to at 
least a slight degree on all VA examinations from that time 
until the most recent in 1999.  (In February 1999 the 
veteran's right knee no longer exhibited any objective signs 
of instability, laxity or subluxation.)  

When the issue is whether VA is justified in reducing 
veteran's rating, the Board is required to establish, by a 
preponderance of the evidence and in compliance with 38 
C.F.R. § 3.344(a) (1999), that a rating reduction is 
warranted. See Brown v. Brown, 5 Vet. App. 413 (1993).  
Pursuant to § 3.344, the RO must (1) review the entire record 
of examinations and medical and industrial history to 
ascertain whether the examination or examinations on which 
the reduction was based were full and complete; (2) decline 
to use examinations which are less full and complete than 
those on which payments were authorized or continued; (3) not 
reduce an evaluation for a disability which is subject to 
periodic improvement on one examination except in cases where 
all the evidence clearly warrants a finding of material 
improvement; and (4) consider whether the evidence makes it 
reasonably certain that any improvement found will be 
maintained under the ordinary conditions of life. Id. at 419.

The Board has reviewed the recent VA examination report upon 
which the reduction was based.  The Board finds no clear 
evidence that the veteran's service- connected instability 
has improved, based on one examination report.  The RO's 
assertion that there was evidence showing improvement in the 
veteran's disability was in error.  The Board finds no 
evidence to support a conclusion that the veteran's seizure 
disability had improved, which is the sole basis for 
reduction under the provisions of 38 C.F.R. § 3.344(a) 
(1999).

The United States Court of Veterans Appeals (Court) has 
consistently ruled that VA is not free to ignore its own 
regulations. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board finds that the reduction in the evaluation 
for the veteran's service-connected instability of the right 
knee from 10 percent to noncompensable, was not accomplished 
in accordance with governing VA law and regulations.  
Accordingly, that action is void ab initio.  

ORDER

Restoration of the prior 10 percent evaluation for 
instability of the right knee is granted.



REMAND

In light of the above decision granting restoration of the 10 
percent evaluation, the Board is of the opinion that another 
VA examination of the veteran's right knee is in order. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected right 
knee disability.   All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any painful motion and 
instability of the knee.  The examiner is 
requested to comment on the extent of any 
instability, pain on use, and the extent 
of the functional limitations caused by 
the right knee disability.  Regarding any 
flare-ups or periods of increased 
disability described by the veteran, the 
examiner should elicit information 
regarding the frequency, duration, 
precipitating cause and source of relief.  
It is also requested that the examiner 
provide explicit responses to the 
following questions:


	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected right knee 
disability?  


	(b) Does the service-connected right 
knee disability cause weakened movement, 
fatigability, or incoordination? If so, 
the examiner should comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation.


	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain.  The examiner 
should offer opinions as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints. Complete detailed 
rationale must be given for each opinion 
that is rendered.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims to include 
consideration of the provisions of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  




After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


		
	NADINE W. BENJAMIM
	Acting Member, Board of Veterans' Appeals

 

